Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
-Claim 1 and 11 states “a liquid crystal unit” however the specification states “The liquid crystal unit 20 includes a substrate 21, a transparent conductive film 23, an alignment film 25, and a liquid crystal layer 27.”
-Claim 1 states “a photoconductor unit” however the specification states “Specifically, the photoconductor unit 10 includes a substrate 11, a transparent conductive film 13, an insulating film 15, a photoconductive layer 17, and an alignment film 19.”
-Claim 1 states “a read beam output unit” however the specification states “the read beam output unit 200 is a device that emits a read beam 61”
-Claims 1, 3, 6, 9 state “light emitting unit” however the specification states “a light emitting unit 200a of the read beam output unit 200 includes a light emitting element 210 and a light guide plate 211.”
-Claim 11 states “an x-ray output unit” however the specification states “The X-ray output unit 50 generates X-rays and outputs them to the outside.” And is also show in the Figure 1 to be an x-ray generator.
-Claim 11 states “image pickup unit” however the specifications states “The image pickup unit 85 is implemented with a CCD camera or a CMOS camera.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Sungyeop Chung on March 10, 2022.
The application has been amended as follows: 
11. The liquid crystal X-ray detector according to claim 1, further comprising: 
an X-ray output unit that emits an X-ray; 
a polarizing plate disposed on a light path in the rear of the photoconductor unit; 
an analyzer disposed on a light path in front of  the liquid crystal unit; and 
 an image pickup unit that detects the read beam transmitted through the analyzer into an image.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a liquid crystal X-ray detector comprising: a photoconductor unit including a photoconductive layer; a liquid crystal unit provided on the photoconductor unit and including a liquid crystal layer; a read beam output unit configured to output a read beam toward the liquid crystal layer; and an imaging lens disposed on an optical path in front of the liquid crystal layer, wherein the read beam output unit includes a light emitting unit configured to emit scattered light or plane light, the read beam is scattering light or plane light, and the imaging lens has a long axis length that is equal to or less than one-half of a long axis length of the liquid crystal layer.
Rieppo discloses (US 5847499 A) discloses The photoconductive x-ray detector comprises a twisted nematic liquid crystal (LC) cell deposited on an amorphous selenium (a-Se) film. A CCD camera captures the optical image and feeds the captured optical image to a processor where the optical image is digitized and displayed.
Additionally, Rieppo (US 6052432 A) discloses (7) The electro-optic light modulator 62 is in the form of a 90.degree. twisted nematic liquid crystal (LC) cell 80 having thickness in the range of about 1 to 15 .mu.m. The LC cell 80 includes a pair of polyimide (PI) alignment layers 82 and 84. PI alignment layer 82 is deposited on the a-Se layer 74 using spin coating techniques. Microrod spacers 86 act between the PI alignment layers to maintain a uniform separation between the PI alignment layers 82 and 84 and define an LC cavity 88. Doped nematic liquid crystal material 90 fills the LC cavity 88 and is introduced therein by a vacuum fill technique to avoid air bubble formation in the liquid crystal material. An ITO electrode 92 overlies the PI alignment layer 84 while a glass substrate 94 overlies the ITO electrode 92. The ITO electrode 92 and the glass substrate 94 overhang the photoconductive detector layer 60 to facilitate connection of a potential source V(bias) between the ITO electrodes 92 and 72 respectively.
However the Rieppo references do not disclose the abovementioned limitation.
The balance of claims are allowable for at least the above mentioned reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884